Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 33 – 52 are pending.
Double Patenting
Claim 33 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1+30 of copending Application No. 16/209,943 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The following table is presented for the purpose of a comparison of the conflicting claims between the applications.
Application No. 16/939,060
Copending Application No. 16/209,943
Claim 33
Claim 1+30
A method for controlling or altering an estimated transverse position of one or more primary electric discharges within a discharge gap between first and second longitudinal electrical conductors, the method comprising:


(A)    using one or more magnetic field sensors, measuring corresponding magnetic field components in two or more spatial dimensions at corresponding sensor positions of the one or more magnetic field sensors;

(B)    using a computer system that is structured, connected, and programmed therefor, calculating the estimated transverse position of the one or more primary electric discharges within the discharge gap;

(C)    using the computer system that is structured, connected, and programmed therefor, generating, and transmitting to one or more magnetic field sources, one or more corresponding control signals; and

(D)    using the one or more magnetic field sources, applying corresponding applied magnetic fields in 


(A)    using the one or more magnetic field sensors, measuring corresponding magnetic field components in two or more spatial dimensions at each corresponding sensor position;


(B)    using the computer system, calculating the estimated transverse position of the one or more primary electric discharges within the discharge gap;


(C)    using the computer system, generating, and transmitting to the one or more magnetic field sources, the corresponding control signals; and



(D)    using the one or more magnetic field sources, applying the corresponding applied magnetic fields in response to the corresponding control signals, thereby 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Comments
The prior art of record found as a result of the search, does not teach alone or incombination all of the elements recited in claim 33. Therefore, no prior art rejection for claims 33 – 52  is presented in this action. However, see the provisional nonstatutory DP.
Note: It is suggested to contact the Examiner for any clarification with respect the rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Motz et al. (US 2016/0252599 A1) discloses a magnetic field sensor device, comprising: a magnetic field sensor, the magnetic field sensor comprising a plurality of terminals; a biasing source; at least one analog-to-digital converter; a plurality of switches; a controller, the controller being configured to control the plurality of switches to couple the biasing source and the analog-to-digital converter selectively with the plurality of terminals during a plurality of phases (see claim 14).
Barger (US 2006/0273263 A1) teaches a magnetic field source disposed on one of the first surface and the second surface; a sensor disposed on the other of the first surface and the second surface, the sensor configured to generate a voltage based on a local magnetic field indicative of a distance between the sensor and the magnetic field source (see claim 8).
Gohara et al. (US 2016/0161570 A1) suggests a magnetic sensor drive circuit that measures a magnetic field by passing feedback current, which cancels a change in magnetic flux density using a measured magnetic field, through a predetermined coil, the drive circuit comprising: a first circuit block which controls the feedback current which is passed through the predetermined coil, has a feedback current control circuit which outputs a signal according to the strength of the feedback current, and passes the feedback current using an external power source (see claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/3/2021